813 P.2d 1114 (1991)
107 Or.App. 782
STATE of Oregon, Respondent,
v.
Darin Dale PLOWMAN, Appellant.
C89-12-36912; CA A65145.
Court of Appeals of Oregon.
Argued and Submitted May 24, 1991.
Decided June 19, 1991.
Reconsideration Denied August 7, 1991.
J. Marvin Kuhn, Chief Deputy Public Defender, Salem, argued the cause for appellant. With him on the brief was Sally L. Avera, Public Defender, Salem.
Douglas F. Zier, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before BUTTLER, P.J., and ROSSMAN and DE MUNIZ, JJ.
*1115 PER CURIAM.
Affirmed. State v. Hendrix, 107 Or. App. 734, 813 P.2d 1115 (decided this date).